Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 1 of 37   PageID #:
                                  3025


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I
 ___________________________________
 LANDON ROBINSON,                    )
                                     )
                Plaintiff,           )
                                     )
      v.                             ) Civ. No. 20-00263-ACK-WRP
                                     )
 ANDREW SAUL,                        )
 Commissioner of Social Security,    )
                                     )
                Defendant.           )
 ___________________________________)


  ORDER REVERSING AND REMANDING THE DECISION OF THE COMMISSIONER
                        OF SOCIAL SECURITY

            For the reasons discussed below, the Court REVERSES

 the decision of the Commissioner and REMANDS to the ALJ for

 further administrative proceedings consistent with this Order.



                                BACKGROUND

            In 2017, Plaintiff Landon Robinson filed a Title II

 application for disability insurance benefits (“SSDI”) and

 protectively filed an application for supplemental security

 income (“SSI”).    Admin. R. (“AR”) 223-32; see also AR 11.

 Robinson originally alleged disability beginning August 7, 2016,

 but he later amended the onset date to a closed period from

 August 7, 2016, through September 24, 2017.         Both applications

 were denied initially and then upon reconsideration.          AR 153-56,

 161-65.   Robinson requested a hearing before an administrative


                                      1
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 2 of 37   PageID #:
                                  3026


 law judge (“ALJ”), which was held on May 23, 2019, and at which

 Robinson appeared and testified with counsel present.          AR 37-66.

 On June 25, 2019, the ALJ issued his written decision finding

 that Robinson was unable to work during the closed period, but

 because substance use was material to his disability, he was not

 entitled to the payment of benefits.       AR 8-31.    Robinson sought

 review by the Appeals Council, which declined to review the

 ALJ’s decision.    AR 1-7.    The ALJ’s decision thus became the

 Commissioner’s final decision.

            Robinson filed a complaint in this Court on June 8,

 2020, seeking review of the denial of his application for SSI

 and SSDI benefits.     ECF No. 1.    He filed his Opening Brief on

 December 24, 2020, ECF No. 19, and Defendant Andrew Saul, the

 Commissioner of Social Security (the “Commissioner”), filed his

 Answering Brief on February 1, 2021, ECF No. 20.         Robinson then

 filed a Reply on March 1, 2021.       ECF No. 21.    A telephonic

 hearing was held on March 11, 2021.



                                 STANDARD

            A district court has jurisdiction pursuant to 42

 U.S.C. § 405(g) to review final decisions of the Commissioner of




                                      2
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 3 of 37      PageID #:
                                  3027


 Social Security.1/

             A final decision by the Commissioner denying Social

 Security disability benefits will not be disturbed by the

 reviewing court if it is free of legal error and supported by

 substantial evidence.      See 42 U.S.C. § 405(g); Dale v. Colvin,

 823 F.3d 941, 943 (9th Cir. 2016).         Even if a decision is

 supported by substantial evidence, it “will still be set aside

 if the ALJ did not apply proper legal standards.”            See Gutierrez

 v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014).

             In determining the existence of substantial evidence,

 the administrative record must be considered as a whole,

 weighing the evidence that both supports and detracts from the

 Commissioner’s factual conclusions.         See id.     “Substantial

 evidence is more than a scintilla but less than a preponderance;

 it is such relevant evidence as a reasonable mind might accept

 as adequate to support a conclusion.”         Id.     (citation and

 internal quotation marks omitted).         “If the evidence can

 reasonably support either affirming or reversing, the reviewing

 court may not substitute its judgment for that of the

 Commissioner.”     Id. (citation and internal quotation marks

 omitted).    Rather, courts “leave it to the ALJ to determine

 credibility, resolve conflicts in the testimony, and resolve


       1/
         42 U.S.C. § 1383(c)(3) incorporates the judicial review standards of
 42 U.S.C. § 405(g), making them applicable to claims for supplemental
 security income.

                                       3
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 4 of 37   PageID #:
                                  3028


 ambiguities in the record.”      Treichler v. Comm’r of Soc. Sec.

 Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).

            But reviewing courts must be cognizant of the “long-

 standing principles of administrative law [that] require us to

 review the ALJ’s decision based on the reasoning and factual

 findings offered by the ALJ—not post hoc rationalizations that

 attempt to intuit what the adjudicator may have been thinking.”

 Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th

 Cir. 2009); see also S.E.C. v. Chenery Corp., 332 U.S. 194, 196

 (1947) (“If th[e] grounds [invoked by the agency] are inadequate

 or improper, the court is powerless to affirm the administrative

 action by substituting what it considers to be a more adequate

 or proper basis”).



                                DISCUSSION

            “To establish a claimant’s eligibility for disability

 benefits under the Social Security Act, it must be shown that:

 (a) the claimant suffers from a medically determinable physical

 or mental impairment that can be expected to result in death or

 that has lasted or can be expected to last for a continuous

 period of not less than twelve months; and (b) the impairment

 renders the claimant incapable of performing the work that the

 claimant previously performed and incapable of performing any

 other substantial gainful employment that exists in the national

                                      4
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 5 of 37     PageID #:
                                  3029


 economy.”    Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

 1999); see also 42 U.S.C. § 1382c(a)(3)(B).          A claimant must

 satisfy both requirements to qualify as “disabled” under the

 Social Security Act (the “SAA”).          Tackett, 180 F.3d at 1098.

 I.    The SSA’s Framework for Determining Disability

             The regulations set forth a five-step sequential

 process for determining whether a claimant is disabled. 2/

 Dominguez v. Colvin, 808 F.3d 403, 405 (9th Cir. 2014); see also

 20 C.F.R. § 416.920(a).      “If a claimant is found to be

 ‘disabled’ or ‘not disabled’ at any step in the sequence, there

 is no need to consider subsequent steps.”          Ukolov v. Barnhart,

 420 F.3d 1002, 1003 (9th Cir. 2005) (citations omitted in

 original); see also 20 C.F.R. § 416.920(a)(4).           The claimant

 bears the burden of proof as to steps one through four, whereas

 the burden shifts to the Commissioner for step five.            Tackett,

 180 F.3d at 1098; see also Valentine v. Comm’r of Soc. Sec.

 Admin., 574 F.3d 685, 689 (9th Cir. 2009).

             At step one, the ALJ will consider a claimant’s work

 activity, if any.     20 C.F.R. § 416.920(a)(4)(i).        If the ALJ

 finds that the claimant is engaged in substantial gainful

 activity, the ALJ will determine that the claimant is not

 disabled, regardless of the claimant’s medical condition, age,


       2/
          The relevant provisions governing SSI set forth in 20 C.F.R. Part
 416 are identical to those for SSDI set forth in 20 C.F.R. Part 404.
 Accordingly, the Court will only cite to the former regulations.

                                       5
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 6 of 37   PageID #:
                                  3030


 education, or work experience.       Id. § 416.920(b).    Substantial

 gainful activity is work that is defined as both substantial

 (work activity involving significant physical or mental

 activities) and gainful (work activity done for pay or profit).

 Id. § 416.972.    If the ALJ finds that the claimant is not

 engaged in substantial gainful activity, the analysis proceeds

 to step two.     Tackett, 180 F.3d at 1098.

            Under step two, the ALJ considers the medical severity

 of the claimant’s impairments.       20 C.F.R. § 416.920(a)(4)(ii).

 Only if the claimant has an impairment or combination of

 impairments that “significantly limits [his] physical or mental

 ability to do basic work activities” will the analysis proceed

 to step three.     Id. § 416.920(c).     If not, the ALJ will find the

 claimant is not disabled and the analysis ends there.          Id. §

 416.920(a)(4)(ii).

            The ALJ also considers the severity of the claimant’s

 impairments at step three.      20 C.F.R. § 416.920(a)(4)(iii).

 Here, the ALJ will determine whether the claimant’s impairments

 meet or equal the criteria of an impairment described in the

 regulations.     Id.; see also id. § 416.925; id., Part 404,

 Subpart P, App. 1.     If the impairments meet or equal these

 criteria, the claimant is deemed disabled and the analysis ends.

 Id. § 416.920(a)(4)(iii).      If not, the analysis proceeds to step

 four.   Id. § 416.920(e).

                                      6
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 7 of 37    PageID #:
                                  3031


            Step four first requires the ALJ to determine the

 claimant’s residual functional capacity (“RFC”).         20 C.F.R. §

 416.920(e).    RFC is defined as the most the claimant can do in a

 work setting despite his physical or mental limitations.             Id. §

 416.945(a)(1).     In assessing a claimant’s RFC, the ALJ will

 consider all of the relevant evidence in the claimant’s case

 record for both severe and non-severe impairments.          Id.     The ALJ

 then uses this assessment to determine whether the claimant can

 still perform his past relevant work.        Id. § 416.920(e).      Past

 relevant work is defined as “work that [the claimant has] done

 within the past 15 years, that was substantial gainful activity,

 and that lasted long enough for [the claimant] to learn to do

 it.”   Id. § 416.960(b)(1).     The ALJ will find that the claimant

 is not disabled if he can still perform his past relevant work,

 at which point the analysis will end.        Otherwise, the ALJ moves

 on to step five.

            In the fifth and final step, the ALJ will again

 consider the claimant’s RFC—as well as his age, education, and

 work experience—to determine whether the claimant can perform

 other work.    20 C.F.R. § 416.920(a)(4)(v).      Here, the

 Commissioner is responsible for providing “evidence that

 demonstrates that other work exists in significant numbers in

 the national economy that [the claimant] can do.”         Id. §

 416.960(c)(2); see also id. § 416.920(g).        If the claimant is

                                      7
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 8 of 37   PageID #:
                                  3032


 unable to perform other work, he is deemed disabled.          Id. §

 416.920(g).    If he can make an adjustment to other available

 work, he is considered not disabled.       Id.

            In cases involving substance abuse, there is an

 additional component to the analysis.        The statute provides that

 “an individual shall not be considered to be disabled . . . if

 alcoholism or drug addiction would . . . be a contributing

 factor material to the Commissioner’s determination that the

 individual is disabled.”      42 U.S.C. §§ 423(d)(2)(C),

 1382c(a)(3)(J); see also 20 C.F.R. § 404.1535.         Thus, the ALJ

 must decide whether the claimant’s substance use was a material

 contributing factor to the finding of disability.         The key

 question in making that determination rests on whether the

 claimant would continue to be disabled if he stopped using drugs

 or alcohol.    20 C.F.R. §§ 404.1535, 416.935.       The claimant bears

 the burden of demonstrating his substance use was not a material

 contributing factor.     See id. § 404.1535; Parra v. Astrue, 481

 F.3d 742, 745 (9th Cir. 2007).

 II.   The ALJ’s Analysis

            Here, the ALJ found at step one that Robinson had not

 engaged in substantial gainful activity during the closed

 period, and at step two that he suffers from the following

 severe impairments:     depressive disorder and borderline

 personality disorder, both aggravated by polysubstance abuse

                                      8
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 9 of 37    PageID #:
                                  3033


 (methamphetamines, cocaine, marijuana, and alcohol).          AR 14.     At

 the third step, the ALJ found that Robinson’s impairments,

 including the substance use disorders, met the severity of an

 impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1

 (20 C.F.R. §§ 404.1520(d) & 416.920(d)).        AR 14.   Because

 Robinson’s impairments were per se disabling under the

 regulations, the ALJ found that Robinson was disabled during the

 relevant period.      20 C.F.R. § 416.920(a)(4)(iii); see also AR

 14.

              Having made a finding of disability at step three, the

 ALJ’s analysis turned on whether Robinson’s substance use was

 material to the finding of disability.         The ALJ held that it

 was.     AR 21.   Specifically, the ALJ concluded that if Robinson

 had stopped his substance use then he would not have had any

 severe impairments, and any remaining limitations “would not

 have caused more than a minimal impact on [his] ability to

 perform basic work activities.”       AR 21.   Thus, the ALJ found

 that because Robinson’s substance use was material to his

 disability, he was not disabled within the meaning of the SSA.

 AR 26.

 III. Robinson’s Challenge on Appeal

              Robinson makes one main argument on appeal.       He argues

 that the ALJ erred in finding that his substance use was

 material to his disability.      See Opening Br. at 11.      Thus,

                                      9
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 10 of 37   PageID #:
                                   3034


 Robinson says, the matter should be remanded to the ALJ for a

 proper materiality analysis.       Id.

 IV.   Analysis – Materiality of Substance Abuse

             As mentioned, an individual is considered ineligible

 for disability benefits if substance use would be “a

 contributing factor material to the Commissioner’s determination

 that the individual is disabled.”         42 U.S.C. §§ 423(d)(2)(C),

 1382c(a)(3)(J); see also Bustamante v. Massanari, 262 F.3d 949,

 954 (9th Cir. 2001) (citing 20 C.F.R. §§ 404.1535(a),

 416.935(a)).    In making that determination, the ALJ must analyze

 whether the claimant’s disabling limitations would remain if the

 claimant stopped using drugs or alcohol.         20 C.F.R. §

 404.1535(b).    In the case of substance use and a co-occurring

 mental disorder, an ALJ’s finding that substance use is material

 must be supported with fully developed evidence in the record

 establishing that the claimant’s co-occurring mental disorder

 would improve to the point of nondisability in the absence of

 substance abuse.     Soc. Sec. Ruling (“SSR”) 13–2p, 2013 WL

 621536, at *7-8 (Feb. 20, 2013).         The claimant bears the burden

 of demonstrating that his substance use was not a material

 contributing factor to the finding of disability.          See 20 C.F.R.

 § 404.1535; Parra, 481 F.3d at 745.

             Robinson has struggled with alcohol and drug addiction

 at various points in his life and during and after the relevant

                                     10
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 11 of 37     PageID #:
                                   3035


 period of disability.      He has been in and out of treatment

 programs and despite brief periods of lessened drug or alcohol

 use, he had several relapse episodes both during and after the

 relevant period.     The ALJ found that Robinson’s mental

 impairments were aggravated by “polysubstance abuse (that is,

 methamphetamines, cocaine, marijuana and alcohol).”           AR 14.     At

 the hearing before the ALJ in May 2019—after the closed period

 of disability had ended and while Robinson was gainfully

 employed—Robinson claimed that he was clean and sober from

 methamphetamine and drugs, and that he was only using alcohol in

 moderation.3/    Now on appeal, Robinson argues that he has

 continued to use alcohol and sometimes drugs yet been able to

 continue working because his mental health has greatly improved

 as a result of mental-health treatment and prescribed

 medication.     Robinson thus argues that he has established—from

 medical records and medical-source opinions—that his substance

 abuse was not material to his disability.

             Robinson asserts two specific points of error in the

 ALJ’s analysis.     He first argues that the ALJ improperly failed

 to consider the separate effects of Robinson’s mental-health

 treatment when making a finding of materiality.          And second, he


       3/
          As discussed further below, other medical records from this
 timeframe suggest that Robinson was not actually sober or using alcohol in
 moderation. Indeed, some records show that he was drinking as much as “5-6
 drinks, 5 nights a week” in the weeks and months following the end of the
 closed period. AR 2819.

                                      11
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 12 of 37    PageID #:
                                   3036


 argues that the ALJ improperly discounted certain testimony of

 consultative examining psychologist Dr. Harada.           The Court takes

 each of these arguments in turn.

             A. Whether the ALJ Erred in Failing to Consider the
                Effects of Robinson’s Mental-Health Treatment

             Robinson contends that the ALJ’s materiality finding

 was made based on legal error and was not supported by

 substantial evidence in accordance with SSR 13-2p.4/           Opening Br.

 at 11-12.    SSR 13-2p explains the Commissioner’s policy on the

 analysis of substance abuse (or “DAA”) in a case involving co-

 occurring mental disorders.       See SSR 13-2p, 2013 WL 621536 at

 *9.   It directs, in relevant part, that the ALJ “must have

 evidence in the case record that establishes that a claimant

 with a co-occurring mental disorder(s) would not be disabled in

 the absence of DAA.”      Id.   Therefore, if “the record is fully

 developed and the evidence does not establish that the

 claimant’s co-occurring mental disorder(s) would improve to the

 point of nondisability in the absence of DAA,” the claim for

 benefits will be allowed.       Id.




       4/
          SSRs “do not carry the force of law, but they are binding on ALJs
 nonetheless,” and “[t]hey reflect the official interpretation of the SSA and
 are entitled to some deference as long as they are consistent with the Social
 Security Act and regulations.” Molina v. Astrue, 674 F.3d 1104, 1114 (9th
 Cir. 2012), superseded by regulation on other grounds as stated in George v.
 Saul, 2021 WL 672880 (9th Cir. 2021); see also 20 C.F.R. § 402.35(b)(1)
 (“[SSRs] are binding on all components of the Social Security Administration.
 These rulings represent precedent final opinions and orders and statements of
 policy and interpretations that we have adopted.”).

                                       12
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 13 of 37   PageID #:
                                   3037


             SSR 13-2p also requires the ALJ to consider periods of

 abstinence from drug and alcohol use that are long enough to

 allow the “acute effects” of drug and alcohol use to abate.            Id.

 at *12.    Especially in cases involving co-occurring mental

 disorders, the documentation of a period of abstinence should

 provide information about what if any medical findings and

 impairment-related limitations remained after the acute effects

 of drug and alcohol use abated.       Id.   “Adjudicators may draw

 inferences from such information based on the length of the

 period(s), how recently the period(s) occurred, and whether the

 severity of the co-occurring impairment(s) increased after the

 period(s) of abstinence ended.”       Id.   For DAA to be material,

 there must be evidence in the record “demonstrating that any

 remaining limitations were not disabling during the period.”

 Id. (footnote omitted).

             “This case demonstrates the difficulty in

 disentangling a claimant’s substance abuse from a co-occurring

 mental disorder, especially where there are limited or no

 periods of abstinence.”      Young v. Comm’r Soc. Sec. Admin., 214

 F. Supp. 3d 987, 998–99 (D. Or. 2016).        Recognizing the

 difficulty in evaluating disability cases with co-occurring

 substance abuse and mental disorders, the Ninth Circuit

 distinguishes “between substance abuse contributing to the

 disability and the disability remaining after the claimant

                                     13
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 14 of 37    PageID #:
                                   3038


 stopped using drugs or alcohol.”         Sousa v. Callahan, 143 F.3d

 1240, 1245 (9th Cir. 1998) (emphasis in original).          In that

 regard, the Ninth Circuit has cautioned that “[j]ust because

 substance abuse contributes to a disability does not mean that

 when the substance abuse ends, the disability will too.”             Id.

 Thus, when there are co-occurring mental disorders in addition

 to DAA, the ALJ must be able to separate the effects of the two

 types of impairments to find DAA material.         See SSR 13-2p, 2013

 WL 621536 at *9, 12.      Said more colorfully, “the ALJ must take

 on the difficult task of untangling the warp threads of the

 claimant’s substance abuse from the woof threads of the

 claimant’s other impairments in order to examine the

 hypothetical cloth that remains.”         Nelson v. Saul, 413 F. Supp.

 3d 886, 912–13 (E.D. Mo. 2019) (quoting Malone v. Colvin, 2014

 WL 348590, at *3 (W.D. Ark. Jan. 31, 2014)).

             Here, the Court finds that the evidence relied upon by

 the ALJ does not adequately separate the effects of Robinson’s

 substance and alcohol abuse from the effects of his co-occurring

 depressive disorder, borderline personality disorder, and his

 symptoms of anxiety.      Likewise, the evidence and the ALJ’s

 conclusions therefrom do not adequately address the effects of

 the separate treatment for Robinson’s substance use versus his

 mental disorders.     Accordingly, the evidence does not rise to

 the level of substantial support for the ALJ’s decision.

                                     14
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 15 of 37    PageID #:
                                   3039


 Although the ALJ identified medical records and reports he

 viewed as supporting his conclusion that Robinson’s mental

 impairments would not be disabling absent his substance abuse,

 those records do not sufficiently address whether Robinson would

 remain disabled if he abstained.          See Kroeger v. Colvin, No. 13-

 CV-05254-SI, 2015 WL 2398398, at *10 (N.D. Cal. May 19, 2015)

 (citing Sousa, 143 F.3d at 1245).          And the evidence in the

 record tends to suggest that Robinson actually continued abusing

 at least alcohol after the closed period ended and while he was

 employed, which refutes the premise upon which the ALJ largely

 relies.    The Court sees three main problems with the ALJ’s

 analysis, all of which overlap:

             First, the ALJ’s materiality decision is largely based

 on his own interpretation of the record regarding Robinson’s

 functioning.    It is well settled in the Social Security context

 that an ALJ may not rely on his lay opinions to the detriment of

 the medical opinions of qualified medical professionals.5/            And

 in cases where the claimant’s limitations arise from mental

 impairments, the need to rely on medical evidence as opposed to

 the ALJ’s lay interpretation is even greater.           See Morales v.

 Apfel, 225 F.3d 310, 319 (3d Cir. 2000) (“The principle that an

 ALJ should not substitute his lay opinion for the medical


       5/
          Of course, this does not preclude the ALJ from discounting certain
 medical-opinion evidence as contradicted by other objective evidence in the
 record.

                                      15
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 16 of 37   PageID #:
                                   3040


 opinion of experts is especially profound in a case involving

 . . . mental disability.”).       Here, the ALJ’s conclusions about

 the impact of Robinson’s substance use is largely based on his

 own lay opinion rather than the objective medical evidence.

 Looking at the medical evidence, it is not sufficiently clear

 the degree to which Robinson’s symptoms were impacted by his

 substance use versus his mental disorders, especially once he

 began treatment.

             For example, many of the medical records during the

 relevant period describe how Robinson’s history of substance

 abuse “confounds” his mood and psychotic disorders.          See e.g.,

 AR 2326, 2337.     And while other records suggest that Robinson’s

 use of drugs or alcohol may exacerbate or worsen his symptoms,

 they likewise acknowledge Robinson’s “dual diagnosis” and co-

 occurring treatment, as well as his longstanding history of

 psychiatric disorders and suicidal ideations.         See, e.g., AR

 2308-09, 2312, 2324-26, 2330, 2371.        It is also clear from the

 record that Robinson was being treated for both his mental

 disorders and substance abuse, yet the ALJ barely addressed or

 analyzed the impact of the mental-health treatment, particularly

 his structured treatment at Queen’s Medical Center and his

 supportive living environment at the KURH House towards the end

 of the closed period, as well as his ongoing therapy and

 prescription medication plan thereafter.         The ALJ instead

                                     16
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 17 of 37    PageID #:
                                   3041


 interprets the records showing Robinson’s constantly-changing

 habits with respect to drug and alcohol use, and made his own

 conclusions therefrom.      In particular, the ALJ operates on the

 assumption that Robinson’s substance use largely ceased after

 the closed period despite medical records indicating he

 continued with heavy alcohol use and occasional drug use.

 Moreover, medical reports in the record—one from Dr. Harada in

 August 2017 and one from Robinson’s therapist Dr. Thomas O’Neil

 in March 2019—suggest that Robinson has struggled with mental

 disorders and impairments that have largely existed with or

 without significant substance use, even to some degree after the

 closed period ended and while Robinson was employed.          See AR

 2467-74 (Harada report), 2763 (O’Neil report).

             This conclusion is reinforced by the evidence in the

 record indicating that Robinson’s polysubstance abuse never

 waned, even after the closed period ended and Robinson began

 working.    The ALJ rests much of his analysis on the premise that

 Robinson became sober or at least substantially decreased his

 substance use when he began working.        But while Robinson may

 have had periods of abstinence from methamphetamines or other

 drugs, the Opening Brief provides many examples from the record

 of evidence of that Robinson continued to abuse alcohol.             See

 Opening Br. at 18-20; Reply Br. at 9-11.         Although the ALJ

 recognized Robinson’s polysubstance use—meaning his use of

                                     17
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 18 of 37   PageID #:
                                   3042


 multiple substances including both alcohol and methamphetamine—

 he seems to focus on Robinson’s sobriety from methamphetamine

 without considering the continued alcohol abuse.          In sum, the

 ALJ erred by making his own lay conclusions contrary to the

 medical-opinion evidence and other medical records.

             Second, while there is evidence that Robinson made

 some progress at various times in lessening his substance use,

 and then in late 2017 after the period of disability ended with

 regular therapy and consistent medication, the Court cannot

 ignore the instability and “waxing and waning” nature of his

 mental impairments and symptoms.         Indeed, “[c]ycles of

 improvement and debilitating symptoms are a common occurrence,

 and in such circumstances it is error for an ALJ to pick out a

 few isolated instances of improvement over a period of months or

 years and to treat them as a basis for concluding a claimant is

 capable of working.”      Garrison v. Colvin, 759 F.3d 995, 1017

 (9th Cir. 2014); see also Andler v. Chater, 100 F.3d 1389, 1393

 (8th Cir. 1996) (“Although the mere existence of symptom-free

 periods may negate a finding of disability when a physical

 ailment is alleged, symptom-free intervals do not necessarily

 compel such a finding when a mental disorder is the basis of a

 claim.”).

             The ALJ’s selective review of the record here for

 positive notations, and his own interpretation correlating brief

                                     18
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 19 of 37   PageID #:
                                   3043


 periods of improvement with lessened substance abuse is

 problematic.    The ALJ fails to consider the possibly waxing and

 waning nature of Robinson’s mental illnesses, which may at times

 have synced up to periods of sobriety or lessened substance use

 (which, of course, were also waxing and waning in nature).             But

 they may just as well have synced up to periods where Robinson

 was receiving mental-health treatment and medication.            Yet the

 ALJ barely addresses the implications of Robinson’s mental-

 health treatment plan.6/      The Commissioner points to a single

 reference in the ALJ decision to Robinson responding well when

 compliant with “prescribed treatment.”         Ans. Br. at 18 (citing

 AR 23).    Reading the decision, it is not clear throughout

 whether and when the ALJ is referencing Robinson’s substance

 abuse treatment, his mental-health treatment, or some dual-

 diagnosis treatment (like what he received at Queen’s Medical

 Center).    Without exploring that nuance and the effects of the

 mental-health treatment on Robinson’s impairments, the ALJ

 cannot properly find substance abuse material:

             Improvement in a co-occurring mental disorder
             in a highly structured treatment setting, such
             as    a    hospital   or    substance    abuse
             rehabilitation center, may be due at least in
             part to treatment for the co-occurring mental
             disorder, not (or not entirely) the cessation
             of substance use. We may find that DAA is not

       6/
          The Commissioner attempts to cite some portions of the record that
 were not addressed by the ALJ in the materiality analysis. See Ans. Br. at
 18-19. The Court cannot consider such post hoc justifications as a basis for
 supporting the ALJ’s ultimate conclusion. See Bray, 554 F.3d at 1225-26.

                                      19
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 20 of 37    PageID #:
                                   3044


             material depending on the extent to which the
             treatment for the co-occurring mental disorder
             improves the claimant’s signs and symptoms.

 SSR 13-2p, 2013 WL 621536 at *12.        This is particularly true

 here, where the record suggests that Robinson was in and out of

 various treatments—some focused on substance abuse, some on

 psychiatric disorders, and some on both.         See AR 2352, 2384,

 2395, 2448, 2568, 2715, 2740.

             What is more, in deciding that Robinson’s disabling

 symptoms were solely or primarily from his substance abuse, the

 ALJ relies on the faulty premise that Robinson’s substance abuse

 ended or decreased towards the end of the closed period when he

 began working.     Again, this is not supported by the substantial

 evidence.    As Robinson explains in his Opening Brief, the

 evidence indicates that while his substance of choice may have

 changed, his polysubstance use as a whole never stopped.             See

 Opening Br. at 18-20.      Indeed, the record shows that while

 Robinson at times abstained from methamphetamine or other drug

 use, he largely continued to abuse alcohol and sometimes

 marijuana.    See e.g., AR 2819.     Additionally, around the end of

 the closed period in August 2017, Robinson participated in

 structured treatment at Queen’s Medical Center and supportive

 housing at the KURH House.      But he soon withdrew from his

 substance-abuse treatment and left supportive housing.           See AR

 2471.   Despite fluctuating substance use and substance-abuse

                                     20
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 21 of 37        PageID #:
                                   3045


 treatment, what remained a constant during this time at least

 until the administrative hearing was that Robinson largely stuck

 with a mental-health treatment plan involving therapy with Dr.

 O’Neill and an ongoing prescription medication regimen.              AR

 2732, 2740, 2759-63.

             Both the ALJ and the Commissioner assume that

 Robinson’s substance use lessened during this time.          But in the

 few months after the end of the closed period, medical records

 reported that Robinson was drinking heavily—as much as “5-6

 drinks, 5 nights a week.”      AR 2819.    And according to those same

 records, Robinson was “not interested in substance reduction”

 but was willing to continue with therapy and his medication plan

 to treat his mental disorders.       AR 2819.    Over the course of the

 next year while he remained steadily employed, Robinson

 continued to regularly test positive for high alcohol use and

 occasionally for amphetamines.       AR 2831, 2833, 2844-45.         So

 while the record reflects that Robinson’s substance use remained

 after the closed period ended, the difference appears to have

 been his commitment to mental-health treatment.          The ALJ’s

 decision largely ignores the evidence in the record indicating

 that Robinson’s disabling symptoms lessened to the point that he

 could successfully work, despite some degree of his substance

 use (particularly heavy alcohol use) continuing.          Instead of

 addressing that evidence and the continued mental-health

                                     21
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 22 of 37    PageID #:
                                   3046


 treatment component, the ALJ made factual conclusions based on

 his own piecemeal review of the record.

             The Commissioner makes much of the fact that Robinson

 testified at the hearing before the ALJ, “I don’t think I’d be

 able to hold down a job if I was doing meth.”         Ans. Br. at 16-17

 (citing AR 59).     In the Commissioner’s view, this speculative,

 lay statement from Robinson is an “admission that his substance

 abuse (methamphetamine) was material to his disability.”             Id.

 Yet this testimony is not cited anywhere by the ALJ as informing

 his conclusion on materiality.       As the Ninth Circuit has warned,

 the Court must be careful to “review the ALJ’s decision based on

 the reasoning and factual findings offered by the ALJ—not post

 hoc rationalizations that attempt to intuit what the adjudicator

 may have been thinking.”      Bray, 554 F.3d at 1225-26.

             The Court certainly recognizes that the ALJ’s decision

 includes a detailed analysis of the “four broad functional

 areas” under the regulations for evaluating mental disorders.

 See AR 24-26.     And he seems to analyze the proper overarching

 question—whether Robinson would have been disabled absent his

 co-occurring mental disorders.       See ---
                                      --- id.   But missing from the

 analysis is an indication that the ALJ considered the specific

 effects of Robinson’s mental-health focused treatment, as




                                     22
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 23 of 37    PageID #:
                                   3047


 opposed to his substance-use treatment or his abstinence.7/             The

 Court thus finds that—consistent with SSR 13-2p—the ALJ erred by

 failing to account for the record’s lack of evidence addressing

 the separate effects of treatment for substance abuse and

 Robinson’s co-occurring mental disorders:

             If the evidence in the case record does not
             demonstrate the separate effects of the
             treatment for DAA and for the co-occurring
             mental disorders, the ALJ must find that DAA
             is not material.

 SSR 13-2p, 2013 WL 621536 at *12; see also Young, 214 F. Supp.

 3d at 994-95.     This is especially evident here, where the record

 shows that Robinson’s substance abuse and treatment for co-

 occurring mental disorders both remained constant after the

 closed period ended and while he was employed.

             Third, and related to the first two points, the ALJ

 failed to identify meaningful periods of abstinence and the

 impact on Robinson’s mental impairments.          Under SSR 13–2p(9),

 periods of abstinence may be considered evidence of whether DAA


       7/
          The record is questionable at best as to periods of sustained
 abstinence, either before or after the closed period. As Robinson points out
 in his briefing, he suffers from polysubstance abuse, meaning he used
 multiple substances, including—among others—methamphetamines and alcohol.
 His use and substance of choice seems to have fluctuated, but the ALJ seems
 to view the record as showing a distinct before time (the closed period while
 Robinson was using regularly) and after time (the period thereafter while
 Robinson’s use of methamphetamines decreased as a whole). As discussed
 above, that conclusion is not supported by the substantial evidence—which
 shows that Robinson continued to abuse alcohol and sometimes used other
 drugs, even after the closed period ended and while he was employed.
 Moreover, as discussed at length in this Order, the ALJ largely failed to
 grapple with the other critical variable: Robinson’s increased structured
 mental-health treatment and then ongoing therapy and medication towards the
 end of and after the closed period.

                                      23
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 24 of 37   PageID #:
                                   3048


 is material in cases involving co-occurring mental disorders, so

 long as the “claimant is abstinent long enough to allow the

 acute effects of drugs or alcohol abuse to abate.”          See SSR 13–

 2p, 2013 WL 621536 at *12; see also Parr, 2016 WL 4064044, at

 *9.   When an ALJ is considering a period of abstinence with co-

 occurring mental disorders, the documentation should include

 information about what impairment-related limitations remained

 after the acute effects abated, and the length of the abstinence

 and under what circumstances the abstinence occurred, such as

 hospitalization or treatment setting.        SSR 13–2p, 2013 WL 621536

 at *12; see also Hoban v. Colvin, 2016 WL 4059200, at *6 (D. Or.

 July 27, 2016).     To find DAA material, there must be evidence

 demonstrating that any remaining limitations were not disabling

 during the period.     SSR 13–2p, 2013 WL 621536, at *12.

             The ALJ here made much of the fact that Robinson’s

 impairments seem to abate during his periods of lessened drug or

 alcohol abuse, particularly after the closed period ended.            But

 even though the longitudinal record suggests that Robinson at

 times decreased his drug and/or alcohol abuse and his

 functioning marginally improved, periods of true abstinence

 appear to be few and far between.        The Court acknowledges the

 general proposition that evidence of improvement during periods

 of abstinence or lessened use may support a finding that DAA is

 material to the disability.       See Tyson v. Colvin, 9 F. Supp. 3d

                                     24
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 25 of 37     PageID #:
                                   3049


 1104, 1114 (D. Neb. 2014) (citing Vester v. Barnhart, 416 F.3d

 886, 890 (8th Cir. 2005)).       This is common sense, after all.

 But the Court must also keep in mind that “a claimant who is

 disabled by mental impairments is likely to be even more

 impaired while abusing alcohol” or other drugs.           Id.   So “[t]he

 fact that those impairments may subside somewhat when the

 claimant stops drinking [or using drugs] does not mean that the

 claimant was not disabled in the first place.”           Id. (citing

 Pettit v. Apfel, 218 F.3d 901, 903 (8th Cir. 2000)).

             Neither party here can reasonably dispute that alcohol

 and drug use was a conflating factor.         But neither can it be

 disputed that the record shows that Robinson had similar

 versions of his symptoms whether or not he was using drugs or

 alcohol.    And even if he may have been more functional when he

 was using drugs less, he continued his extreme use of alcohol

 and the medical opinions and records suggest that his mental

 impairments were there all along.8/        Cf. Ambrosini v. Astrue, 727

 F. Supp. 2d 414, 431 (W.D. Pa. 2010) (rejecting the ALJ’s

 finding of materiality where he based it only on “his own

 conclusion that when the claimant is not using drugs, the



       8/
          The Court reiterates that the record shows that Robinson largely
 continued his polysubstance use—especially alcohol—to some degree after the
 end of the closed period and while he was working. This supports a finding
 that Robinson’s polysubstance use was not material to his disability; it was
 instead his mental-health treatment—not abstinence—that led to meaningful
 improvements and the lessening of his disabling symptoms.

                                      25
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 26 of 37   PageID #:
                                   3050


 evidence shows that the claimant appears to improve” (internal

 quotation marks omitted)).      Even putting all that aside, the

 Court has already noted evidence in the record showing that

 Robinson’s substance use (particularly drinking alcohol) largely

 continued after the period of disability ended and while he was

 employed.    And the ALJ here plainly erred when he did not

 address the effect of the increased mental-health treatment

 Robinson began receiving, particularly toward the end of the

 closed period, and the fact that Robinson was in structured

 mental-health treatment and then therapy.

             It may be true that Robinson’s symptoms sometimes

 became less debilitating during the brief periods when he

 appears to have lessened his substance abuse—at least with

 respect to methamphetamines.       But this correlation can be

 explained by other factors, namely that the periods of lessened

 substance use during and after the period of disability appear

 to also associate with possible effects from increased mental-

 health treatment.     Yet the ALJ failed to meaningfully address

 that possibility.     The periods of lessened use—often without

 time for the “acute effects” of abstinence to be assessed—are

 not a sufficient basis for reliably concluding that Robinson’s

 mental impairments would have improved to the point of

 nondisability during the relevant months absent his drug and

 alcohol use.    See Young, 214 F. Supp. 3d at 998–99 (finding that

                                     26
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 27 of 37     PageID #:
                                   3051


 “brief periods of cessation” and marginal improvements near the

 end of an evaluation period was “not a sufficient basis upon

 which to reliably conclude that Plaintiff’s co-occurring PTSD

 would have improved to the point of non-disability in 2006

 absent her alcohol use”).

             This is especially true here, where medical-opinion

 evidence either does not distinguish between Robinson’s mental

 impairments and his DAA symptoms or states outright that

 Robinson’s mental impairments alone were disabling (which the

 Court addresses further below).       For example, Dr. Harada

 ultimately concluded that “[b]ased upon psychiatric concerns

 alone, [Robinson] does not have the capacity to adapt and cope

 with the usual demands of a low stress/entry level position of

 employment despite current depression symptoms, emotional

 dysregulation, distress intolerance, impulsivity and recurrent

 suicidal ideation.”     AR 2473.

             In sum, the ALJ erred by failing to point to evidence

 distinguishing between Robinson’s substance use and mental

 impairments, and particularly evidence that his disabling

 limitations would not have existed absent his substance abuse.

 Likewise, the ALJ failed to consider critical evidence in the

 record showing that Robinson continued to abuse at least alcohol

 after the closed period ended and while he was working.              In any

 event, whether or not Robinson actually continued to use drugs,

                                     27
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 28 of 37    PageID #:
                                   3052


 alcohol, or both after the period of disability and at the time

 of his hearing, the ALJ failed to address the separate effects

 of the treatment for Robinson’s mental disorders.           Given that

 the record reflects that mental-health treatment was the primary

 factor distinguishing the closed period from the time

 thereafter, the ALJ’s failure to properly analyze the separate

 treatment effects was error.

             B. Whether the ALJ Erred in His Assessment of Dr.
                Harada’s Medical Opinion

             Robinson also contends that the ALJ erroneously

 evaluated a medical opinion when assessing whether substance

 abuse was a contributing factor material to the disability

 determination.     Opening Br. at 21-22.      He argues that the ALJ

 failed to provide legitimate reasons for rejecting a portion of

 consultative examining psychologist Dr. Harada’s findings.             Id.

             Different standards govern an ALJ’s analysis of

 medical-opinion evidence.9/      See Lester v. Chater, 81 F.3d 821,

 830 (9th Cir. 1995); see also 20 C.F.R. § 416.927(c)(2).

 Relevant here, the ALJ must provide clear and convincing reasons

 for rejecting the uncontradicted opinion of an examining doctor

 and specific and legitimate reasons for rejecting an opinion of




       9/
         The Court notes that for claims filed on or after March 27, 2017, the
 treating source rule does not apply. See 20 C.F.R. § 416.920c. Because
 Robinson filed his claim before March 27, 2017, the Court will apply the
 treating source factors consistent with the regulation.

                                      28
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 29 of 37    PageID #:
                                   3053


 an examining doctor that is contradicted by another doctor.

 Lester, 81 F.3d at 830-31.

             Dr. Harada is a consultative examining doctor brought

 in by the SSA to examine Robinson.        AR 2467-73; see also SSR 13-

 2p, 2013 WL 621536 at *12 (defining the role of a consultative

 examiner in the context of co-occurring substance use and mental

 disorders).    Dr. Harada conducted her examination of Robinson on

 July 18, 2017.     AR 2467-73.    In the course of her exam and

 report, she reviewed records of Robinson’s mental-health and

 substance-abuse history, including medical records and

 information about his past treatment plans.         AR 2467.   She made

 detailed findings about Robinson’s symptoms and limitations,

 including that Robinson’s “ability to perform simple work

 routines on a sustained basis under ordinary supervision might

 be problematic due to [Robinson’s] emotional dysregulation,

 intense emotionality and impulsivity, and impaired functioning

 when he experiences interpersonal disability.”         AR 2473.      Dr.

 Harada ultimately concluded that “[b]ased upon psychiatric

 concerns alone, [Robinson] does not have the capacity to adapt

 and cope with the usual demands of a low stress/entry level

 position of employment despite current depression symptoms,




                                     29
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 30 of 37      PageID #:
                                   3054


 emotional dysregulation, distress intolerance, impulsivity and

 recurrent suicidal ideation.”        AR 2473.

             While the ALJ seemed to accept Dr. Harada’s findings

 about Robinson’s symptoms and limitations, he ultimately

 assigned “little weight” to her findings in connection with the

 materiality analysis.      AR 23-24.      His rationale was that shortly

 after the report Robinson relapsed several times, which—in the

 ALJ’s view—showed that Robinson’s substance abuse had actually

 never ceased during the period of Dr. Harada’s exam.            Id.     In

 other words, the ALJ found that Dr. Harada’s findings were

 entitled to little weight because they did not account for the

 ongoing substance abuse.

             The Court holds that the ALJ erred by failing to

 provide specific and legitimate reasons for assigning less

 weight to examining psychologist Dr. Harada’s medical-opinion

 evidence.10/   Specifically, the Court rejects the ALJ’s purported

 explanation given that the record shows that Robinson’s

 substance abuse—while waxing and waning in nature—was generally

 present to at least some degree throughout the relevant period.

 Even though Robinson relapsed soon after Dr. Harada’s

 examination and report, she had access to prior medical records

 and treatment details about Robinson’s substance abuse.               See AR


       10/
           At the telephonic hearing, counsel for both parties agreed that the
 “specific and legitimate” standard applies to the Court’s review of the ALJ’s
 decision to discount the relevant portion of Dr. Harada’s medical opinion.

                                      30
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 31 of 37     PageID #:
                                   3055


 2468 (Dr. Harada acknowledging Robinson’s history of substance

 abuse and dual-diagnosis treatment).          As Robinson points out in

 his Opening Brief, Dr. Harada also specialized in substance

 abuse and surely was conscious of Robinson’s history when she

 made her findings.11/     The Court finds that the ALJ did not

 explain with legitimate reasons why he “did not credit a

 significant and probative portion” of Dr. Harada’s opinion in

 which she stated that Robinson’s psychiatric impairments alone

 would be severely limiting.        Blacksher v. Berryhill, 762 F.

 App’x 372, 375–76 (9th Cir. 2019) (finding that ALJ erred when

 he failed to explain why he rejected a doctor’s opinion that

 stated, “it is likely that [claimant’s] mental illness would be

 severe, even in the absence of substance use”); see also Hiler



       11/
           Indeed, consultative examiners like Dr. Harada are used by the SSA
 in circumstances like these—where there are co-occurring substance use and
 mental disorders:

             [C]laimants who have a history of multiple emergency
             department visits for mental symptoms are often diagnosed
             with Substance-Induced Disorders. Some receive a Substance
             Dependence or Substance Abuse diagnosis.       May of these
             individuals—especially those who do not have an ongoing
             treatment relationship with a medical source, as is
             frequently the case with homeless claimants—may have
             undiagnosed co-occurring mental disorders. We may purchase
             CEs to help us determine whether such claimants have co -
             occurring mental disorder(s). Whenever possible, we will try
             to purchase CEs from individuals who specialize in treating
             and examining people who have Substance Use Disorders or dual
             diagnoses of Substance Use Disorders and co-occurring mental
             disorders.

 SSR 13-2p, 2013 WL 621536 at *12; see also Opening Br. at 21 (explaining that
 consultative examiners are often brought in by the SSA where a claimant is—
 like Robinson—“homeless, has had multiple emergency room visits, and an
 accurate picture of the mental impairments is needed”).

                                       31
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 32 of 37     PageID #:
                                   3056


 v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (explaining that

 an ALJ must address significant or probative evidence).              The

 ALJ’s speculation about the implications of the timeline of

 Robinson’s subsequent relapse episodes is not enough to meet the

 substantial evidence standard.       See Blacksher, 762 F. App’x at

 375-76.     The ALJ failed to account for evidence that Dr. Harada

 was aware of Robinson’s history of substance abuse and the

 possibility of a relapse.      Because Dr. Harada’s opinion goes to

 the level of Robinson’s “disability and capacity independent of

 substance abuse, the ALJ did not properly address it, and that

 opinion is not contradicted by substantial evidence in the

 record.”     Id.   Accordingly, the ALJ’s treatment of Dr. Harada’s

 findings is error, and the Court cannot conclude that it was

 harmless.     See id. (explaining how the ALJ’s failure to provide

 specific and legitimate reasons for discounting an examining

 psychologist’s opinion that the claimant’s mental illness would

 be severe even absent substance abuse was not harmless error).

              The ALJ also erred, as discussed above, in

 substituting his own impressions and conclusions about the

 context of Dr. Harada’s examination and report.          The ALJ assumed

 that Robinson’s subsequent relapses indicated that he actually

 was never sober during the period covered by Dr. Harada’s

 review.     But the evidence does not necessarily reflect this

 conclusion, and it certainly does not support the conclusion

                                     32
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 33 of 37     PageID #:
                                   3057


 that Robinson’s “impairments were solely the result of his

 substance abuse.”     Ambrosini, 727 F. Supp. 2d at 429.

 Regardless of whether or not Robinson was sober or using drugs

 during the time of Dr. Harada’s review, the ALJ failed to

 grapple with the idea that Dr. Harada’s findings still could

 have accounted for Robinson’s mental disorders as separate from

 his substance use.     Indeed, “[t]here does not have to be

 evidence from a period of abstinence for the claimant to meet

 his or her burden of proving disability.”         SSR 13-2p at *4.

             More generally, “[a]n ALJ cannot disregard a medical

 opinion based solely on his own amorphous impressions, gleaned

 from the record and from his evaluation of [the claimant]’s

 credibility.”     Ambrosini, 727 F. Supp. 2d at 429 (quoting

 Morales, 225 F.3d at 317) (internal quotation marks omitted).

 An ALJ also may not make “speculative inferences from medical

 reports.”    Morales, 225 F.3d at 317.      As the Court emphasized

 earlier, “the principle that an ALJ should not substitute his

 lay opinion for the medical opinion of experts is especially

 profound in a case involving . . . mental disability.”           Id.

             For the above reasons, the Court holds that the ALJ

 erred in assigning little weight to Dr. Harada’s opinions, and

 that the reasons he gave for discounting her opinions were not

 specific and legitimate.      On remand, the ALJ shall reconsider

 the weight assigned to Dr. Harada’s opinions and provide

                                     33
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 34 of 37   PageID #:
                                   3058


 sufficient justification for that weighting.         The ALJ’s weighing

 of Dr. Harada’s opinion should also comply with the directives

 outlined in SSR 13-2p and account for Dr. Harada’s expertise in

 treating substance use and dually-diagnosed patients.

  V.   Harmless Error and Remand

             The errors at issue were not harmless.        “An error is

 harmless only if it is inconsequential to the ultimate non-

 disability determination . . . or if despite the legal error,

 the agency’s path may reasonably be discerned.”          Brown-Hunter v.

 Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (internal quotation

 marks and citation omitted).       To consider an error harmless, the

 reviewing court must be able to “confidently conclude that no

 reasonable ALJ, when fully crediting the testimony, could have

 reached a different disability determination.”         Marsh v. Colvin,

 792 F.3d 1170, 1173 (9th Cir. 2015).        Moreover, an ALJ’s

 decision will be set aside “if the proper legal standards were

 not applied in weighing the evidence and making the decision

 even though the findings are supported by substantial evidence.”

 Delgado v. Heckler, 722 F.2d 570, 572 (9th Cir. 1983)

 (citing Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978)).

             Had the ALJ properly analyzed the separate effects of

 Robinson’s mental-health treatment for his co-occurring mental

 disorders and properly weighed the opinion of Dr. Harada, the

 ALJ may have found differently on the question of materiality.

                                     34
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 35 of 37   PageID #:
                                   3059


 That, in turn, may have led to a finding that Robinson would

 have been disabled even with the complete absence of substance

 abuse.     In light of these errors, and the fact that the evidence

 relied on by the ALJ does not substantially support his

 conclusions and inferences, this Court cannot confidently

 conclude that no reasonable ALJ would reach a different

 decision.     Accordingly, the ALJ’s errors were not harmless.

             “Remand for further administrative proceedings is

 appropriate if enhancement of the record would be

 useful.”    Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

 2004).     Only where the record is fully developed and “further

 administrative proceedings would serve no useful purpose,”

 should a court remand for an immediate award of benefits.            Id.

 “The decision whether to remand for further proceedings or

 simply to award benefits is within the discretion of [the]

 court.”     McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir.

 1989).     But the Ninth Circuit has cautioned that “[a] remand for

 an immediate award of benefits is appropriate . . . only in rare

 circumstances.”     Brown-Hunter, 806 F.3d at 495 (internal

 quotation marks omitted).

             Here, the Court finds that remand is warranted to

 allow the ALJ to revisit the sequential DAA evaluation process

 and because the record may need to be further developed

 regarding whether Robinson’s substance abuse was material to his

                                     35
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 36 of 37   PageID #:
                                   3060


 disability.    The Court therefore remands for further proceedings

 consistent with this Order.       Although the ALJ may still find

 Robinson’s substance abuse is material to his disability on

 remand, the Court cannot conclude on this record that the errors

 in applying the materiality test, taken together, were harmless.

 On remand, the ALJ's materiality analysis and review of the

 evidence—which may include supplemental medical examinations and

 consultation with a medical expert—is governed by SSR 13-2p,

 which sets forth how a DAA analysis should be conducted in cases

 involving co-occurring mental disorders, and the regulations

 otherwise applicable under the five-step sequential disability

 evaluation.    In addition, Robinson should be afforded a

 reasonable opportunity to supplement the medical evidence to

 address the issues identified herein.        Robinson should remain

 cognizant that the ultimate burden of proving continued

 disability—including that his substance abuse was not material

 to his disability—rests with him.



                                 CONCLUSION

             For the foregoing reasons, the Court REVERSES the

 Commissioner’s decision denying SSI and SSDI benefits and

 REMANDS to the ALJ for further administrative proceedings

 consistent with this Order.



                                     36
Case 1:20-cv-00263-ACK-WRP Document 24 Filed 03/23/21 Page 37 of 37    PageID #:
                                   3061


             The Clerk’s Office shall enter judgment in Robinson’s

 favor.   The party that prevails against the United States in a

 civil action is entitled to an award of attorney’s fees, court

 costs, and other expenses.       28 U.S.C. § 2412.      Among other

 requirements, the prevailing party must submit to the court an

 application of fees and expenses “within thirty days of final

 judgment in the action.”       Id. § 2412(d)(1)(B).



             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, March 23, 2021.




                                       ________________________________
                                       Alan C. Kay
                                       Sr. United States District Judge




 Robinson v. Saul, Civ. No. 20-00263 ACK-WRP, Order Reversing and Remanding
 the Decision of the Commissioner of Social Security.



                                      37
